Interim Decision #2031

MATTER OF QUINTANILLA-MONTES
In Exclusion Proceedings
A-18464888
Decided by Board March 20, 1970
"Sunday marching" and drill for about an hour in Mexico under the direction of a soldier from the regular Mexican Army, uver a period of approximately a year, during which no rank was held, no firearms were
issued nor instructions given in the use of weapons, no uniforms, pay nor
allowances of any nature were received, and no food, transportation nor
medical services were furnished, did not constitute service in the armed
forces of a foreign state so as to expatriate under section 349(a) (3) of
the Immigration and Nationality Act.
EXCLUDABLE; Act of 1952 — Section 212 (a) (20) [8 U.S.0 1182 (a) (20)]
migrant—no immigrant visa.

—

Im

The special inquiry officer, at the request of the Immigration
and Naturalization service, has certified to us for final decision
his order in these exclusion proceedings that the applicant be admitted to the United States as a citizen thereof. The question de-.
cided by him was whether the applicant was a United States citizen or whether he was an immigrant not in possession of an
immigrant visa and thus excludable under section 212(a) (20) of
the Immigration and Nationality Act.
The applicant is a 33-year-old married male who was born in
Laredo, Texas to a Mexican citizen father and a United States
citizen mother. Under these circumstances he acquired at birth
dual citizenship of the United States and Mexico. 1 At the age of
three he was taken to Mexico by his parents and resided there
ever since with the exception of several one day visits when he
was seven or eight years old and again when he came to the
United States in 1968 for two months, entering as a visitor for
pleasure.
On November 21, 1968 the applicant applied for admission to
1 Section 301(a), I. & N. Act (8 U.S.C. 1401 (a) ); Article 30 (as amended
in 1934) of the Mexican Constitution of 1917 (Ex. 3).

508

Interim Decision #2031
the United States as a United States citizen. He was detained for
a hearing. The question arose as to whether the applicant who
had acquired United States citizenship at birth had not subsequently expatriated under section 349 (a) (3) of the Immigration
and Nationality Act by reason of having served in the armed
forces of a foreign state. Section 349(a) (3) of the Act provides:
From and after the effective date of this Act a person who is a national of
the United States whether by birth or naturalization loses his nationality by
entering, or serving in, the armed forces of a foreign state unless, prior to
such entry or service, such entry or service is specifically authorized in writ-

ing by the Secretary of State and the Secretary of Defense.

Applicant's alleged military service in Mexico lasted for approximately a year, from December 1955 to December 1956, during which time he engaged in "Sunday marching." This consisted
of his meeting once a week with a small group of eighteen and
nineteen year old boys who would then, under the direction of a
soldier from the regular Mexican Army, march and drill for about
an hour, after which they engaged in sports.
Those engaged in Sunday marching held no rank. They were
not issued firearms or instructed in the use of weapons. They received no uniforms, but those who could afford it purchased khaki
pants and shirts. They received no pay or allowances of any nature. No food, transportation or medical services were furnished.
The marchers did, however, salute the Mexican flag and on certain occasions would recite a verse which amounted to a pledge of
allegiance to the flag. From the testimony of the applicant it appears the entire activity was conducted in a most informal manner. The marchers were subject to being drafted into the regular
armed forces of Mexico, but all male citizens over the age of 18
were subject to this whether they engaged in Sunday marching
or not.
There have been several cases before this Board in which Sunday marching was involved. In Matter of Vargas-Calderon,
1611-10445 (BIA, 1954) (unreported), the question arose
whether the applicant had made an affirmation of loyalty to Mexico while serving as a Sunday marcher so as to expatriate himself

under section 401 (b) of the Nationality Act of 1940. Our decision
with expatriation by oath taking rather than by
service in the army of a foreign state.
In Matter of M—G—, 6 I. & N. Dec. 641 (BIA, 1955), we decided the case on two grounds. The first was that there was no
proof that the marcher had taken an oath of allegiance to a foreign state so as to expatriate under section 401 (b) of the Nationwas concerned

509

Interim. Decision #2031
ality Act of 1940. The second was that there was in force at that
time Executive Agreement No. 323 between the United States
and Mexico 2 which provided exemption from loss of nationality
under section 401 (c) of said Act to United States nationals who
were required to serve in the armed forces of Mexico.' A similar
result was reached in Matter of Lopez Vasquez, A-8943473
(RT A, 1956) in which we said: "Since the evidence before us affirmatively establishes that the applicant was conscripted into the
armed forces of Mexico while Executive Agreement No. 323 was
in force and effect, we find that he did not expatriate himself
under section 401 (c) ."
In all of the above cases it was assumed that Sunday marching
constituted military service. Each case was then decided upon a
different ground, e.g., oath taking and/or the effect of Executive
Agreement No. 323. The case before us now aPpears to be the
first in which the specific question of whether Sunday marching
is tantamount to military service, has been raised and argued.
We conclude that Sunday marching as described above does not
constitute service in the armed forces of a foreign state so as to
expatriate one under section 349 (a) (3) of the Immigration and
Nationality Act. To deprive one of his United States citizenship
we feel that the statute contemplates much more than simply
marching an hour or so each week. We hold that applicant's
"Sunday marching" was not an act in derogation of his allegiance
to the United States or inconsistent with his obligations, responsibilities and loyalty as a United States citizen.
The record contains substantial evidence that the Sunday
marching by the applicant was compulsory under Mexican law.
Since we hold that the marching itself was not within the ambit
of section 349(a) (3), we need not confront the conclusive presumption of voluntariness that would otherwise apply under section 349 (b) of the Act. Compulsory military service, of course,
does not expatriate' Further, the pledge of allegiance to the Mexican flag that applicant was compelled to take, even if such pledge
is considered as an oath of allegiance, is not expatriating under
-

2

In force from January 22, 1943 to October 28, 1952.

A Circular of the Minister of National Defense of Mexico, dated Decem14, 1948 states that the Mexican Government considers men engaged in
Sunday military service to be a part of the active, regular army of Mexico
during their year's service. The State Department regarded the circular as a
statement of the status of persons engaged in Sunday marching.
4 Lehmann v. Acheson,
206 F.2d 592,594 (3 Cir., 1953) ; Dos Reis exrel.
Camara v. Nicholls, 161 F.2d 860 (1 Cir., 1947) ; Podea v. Acheson, 179 F.2d
306 (2 Cir., 1950); Pondolfa v. Acheson, 202 F.2d 38 (2 Cir., 1953).
3

er

510

Interim Decision #2031
section 349 (a) (2) of the Act as it was a concomittant of his nonexpatriating marching and not a separate and distinct act.'
ORDER: It is ordered that no change be made in the order of
the special inquiry officer and that the applicant be admitted to
the United States as a United States ciizen,

Matter cf V—L—, 5 I. & N. Dec. 497 (BIA, 1953) ; Moldoveanu v.
Dulles, 168 F. Supp. 1 (E.D. Mich., 1958).

511

